DETAILED ACTION
The response filed 6/20/22 is entered. Claims 1, 8, and 15 are amended. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 6/20/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, US-20190121130, in view of Aleem, US-20180149874, in further view of Eberl, US-20070109619.
In regards to claim 1, Nguyen discloses a head up display arrangement for a motor vehicle (Par. 0007 HUD for a vehicle), the arrangement comprising: a picture generation unit configured to produce a light field (Fig. 2, 28 picture generating unit); a first optical element positioned and configured to reflect the light field such that the light field is visible to a human driver of the motor vehicle as a virtual image (Fig. 2, 32 windshield + 46 combiner); a holographic optical element attached to the first optical element (Fig. 2, 48 holographic optical elements).
Nguyen does not disclose expressly a holographic optical element configured to receive and reflect infrared energy from the human driver; and a driver monitoring system configured to sense the infrared energy that has been received by the holographic optical element from the human driver and that has been reflected by the holographic optical element.
Aleem discloses a wearable heads-up display (Par. 0001) comprising: a holographic optical element that reflects infrared light toward an eye of a user; Par. 0008); detecting reflected infrared light from the eye of the user to determine gaze (Par. 0012, 0014); wherein the holographical optical element is responsive to both infrared and visible light (Par. 0015).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the gaze detection system including the holographic elements of Aleem can be utilized in the HUD of Nguyen. The motivation for doing so would have been to detect the gaze (Aleem Par. 0012) of the user of the HUD such as the driver. 
Nguyen and Aleem do not disclose expressly a holographic optical element configured to receive and reflect infrared energy from the human; and sense the infrared energy that has been received by the holographic optical element from the human and that has been reflected by the holographic optical element.
Eberl discloses a holographic optical element (Fig. 6, 620 holographic element) configured to receive and reflect infrared energy from the human (Par. 0047-0049 holographic element reflects light reflected from the eye toward the optical scanning device for detection); and sense the infrared energy that has been received by the holographic optical element from the human and that has been reflected by the holographic optical element (Par. 0047-0049 holographic element reflects light reflected from the eye toward the optical scanning device for detection).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the photodetector sensor of Aleem can be placed such that the infrared light is reflected by the eye to the HOE to the photodetector sensor as Eberl discloses. The motivation for doing so would have been to increase the optical efficiency of the light-detecting part (Eberl Par. 0051).
Therefore, it would have been obvious to combine Aleem and Eberl with Nguyen to obtain the invention of claim 1.
In regards to claim 8, Nguyen discloses a head up display arrangement for a motor vehicle (Par. 0007 HUD for a vehicle), the arrangement comprising: a picture generation unit configured to produce a light field (Fig. 2, 28 picture generating unit); 10a first optical element positioned and configured to reflect the light field such that the light field is visible to a human driver of the motor vehicle as a virtual image (Fig. 2, 32 windshield + 46 combiner); a holographic optical element positioned and configured to pass the light field therethrough (Fig. 2, 48 holographic optical elements).
Nguyen does not disclose expressly a holographic optical element to reflect infrared energy originating from the human driver; a driver monitoring system configured to sense the infrared energy originating from the human driver after the infrared energy originating from the human driver has been reflected by the holographic optical element.
Aleem discloses a wearable heads-up display (Par. 0001) comprising: a holographic optical element that reflects infrared light toward an eye of a user; Par. 0008); detecting reflected infrared light from the eye of the user to determine gaze (Par. 0012, 0014); wherein the holographical optical element is responsive to both infrared and visible light (Par. 0015).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the gaze detection system including the holographic elements of Aleem can be utilized in the HUD of Nguyen. The motivation for doing so would have been to detect the gaze (Aleem Par. 0012) of the user of the HUD such as the driver. 
Nguyen and Aleem do not disclose expressly a holographic optical element to reflect infrared energy originating from the human; sense the infrared energy originating from the human after the infrared energy originating from the human has been reflected by the holographic optical element.
Eberl discloses a holographic optical element (Fig. 6, 620 holographic element) configured to receive and reflect infrared energy from the human (Par. 0047-0049 holographic element reflects light reflected from the eye toward the optical scanning device for detection); and sense the infrared energy that has been received by the holographic optical element from the human and that has been reflected by the holographic optical element (Par. 0047-0049 holographic element reflects light reflected from the eye toward the optical scanning device for detection).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the photodetector sensor of Aleem can be placed such that the infrared light is reflected by the eye to the HOE to the photodetector sensor as Eberl discloses. The motivation for doing so would have been to increase the optical efficiency of the light-detecting part (Eberl Par. 0051).
Therefore, it would have been obvious to combine Aleem and Eberl with Nguyen to obtain the invention of claim 8.
In regards to claim 15, Nguyen discloses a head up display arrangement for a motor vehicle (Par. 0007 HUD for a vehicle), the arrangement comprising: a holographic optical element positioned and configured to reflect infrared energy originating from a human driver of the motor vehicle (Fig. 2, 48 holographic optical elements); 11a picture generation unit configured to produce a light field (Fig. 2, 28 picture generating unit); and a second optical element positioned and configured to pass the infrared energy therethrough and to reflect the light field such that the light field is visible to the human driver as a virtual image (Fig. 2, 32 windshield + 46 combiner).
Nguyen does not disclose expressly a holographic optical element positioned and configured to reflect infrared energy originating from a human driver of the motor vehicle; a driver monitoring system configured to sense the infrared energy originating from the human driver after the infrared energy originating from the human driver has been reflected by the holographic optical element.
Aleem discloses a wearable heads-up display (Par. 0001) comprising: a holographic optical element that reflects infrared light toward an eye of a user; Par. 0008); detecting reflected infrared light from the eye of the user to determine gaze (Par. 0012, 0014); wherein the holographical optical element is responsive to both infrared and visible light (Par. 0015).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the gaze detection system including the holographic elements of Aleem can be utilized in the HUD of Nguyen. The motivation for doing so would have been to detect the gaze (Aleem Par. 0012) of the user of the HUD such as the driver. 
Nguyen and Aleem do not disclose expressly a holographic optical element positioned and configured to reflect infrared energy originating from a human; sense the infrared energy originating from the human after the infrared energy originating from the human has been reflected by the holographic optical element.
Eberl discloses a holographic optical element (Fig. 6, 620 holographic element) configured to receive and reflect infrared energy from the human (Par. 0047-0049 holographic element reflects light reflected from the eye toward the optical scanning device for detection); and sense the infrared energy that has been received by the holographic optical element from the human and that has been reflected by the holographic optical element (Par. 0047-0049 holographic element reflects light reflected from the eye toward the optical scanning device for detection).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the photodetector sensor of Aleem can be placed such that the infrared light is reflected by the eye to the HOE to the photodetector sensor as Eberl discloses. The motivation for doing so would have been to increase the optical efficiency of the light-detecting part (Eberl Par. 0051).
Therefore, it would have been obvious to combine Aleem and Eberl with Nguyen to obtain the invention of claim 15.
In regards to claims 2,9, and 16, Nguyen, Aleem, and Eberl, as combined above, disclose the first optical element comprises a combiner mirror (Nguyen Fig. 2, 32 windshield + 46 combiner, which reflects some light, i.e. mirror).
In regards to claims 3, 10, and 17, Nguyen, Aleem, and Eberl, as combined above, disclose the first optical element comprises a windshield (Nguyen Fig. 2, 32 windshield + 46 combiner).
In regards to claims 4, 11, and 18, Nguyen, Aleem, and Eberl, as combined above, disclose the holographic optical element provides a range of reflection angles for the infrared energy that is larger than a range of reflection angles provided by the first optical element for the light field (Aleem Fig. 2; Aleem Par. 0050 “redirects infrared light 222 over an area of eye 290 that is larger than the exit pupil of visible light 221 at eye 290”).
In regards to claims 5, 12, and 19, Nguyen, Aleem, and Eberl, as combined above, disclose the holographic optical element comprises a holographic film (Nguyen Fig. 2, 48 holographic optical elements; Nguyen Par. 0024 holographic thin film).
In regards to claims 6 and 13, Nguyen, Aleem, and Eberl, as combined above, disclose the holographic optical element comprises a flexible thin film (Nguyen Fig. 2, 48 holographic optical elements; Nguyen Par. 0024 holographic thin film; holographic optical elements are curved to the windshield, i.e. flexible).
In regards to claims 7, 14, and 20, Nguyen, Aleem, and Eberl, as combined above, disclose the holographic optical element provides nonsymmetric incident and reflective angles with respect to a surface normal direction (Nguyen Par. 0019, 0028 steering the light beams, i.e. non-symmetric incident and reflective angles).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	8/3/22




/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622